
	
		I
		111th CONGRESS
		1st Session
		H. R. 3991
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. George Miller of
			 California (for himself, Mr.
			 Kildee, Ms. Woolsey,
			 Ms. Hirono,
			 Mr. Hare, Ms. Clarke, Mr.
			 Pierluisi, and Mr. Sablan)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To ensure that American workers are able to follow,
		  without financial harm, the recommendations of their employer and public health
		  authorities to stay home when they have symptoms of a contagious disease that
		  may put co-workers, customers, or the public at risk.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Influenza Containment
			 Act.
		2.PurposeThe purpose of this Act is to ensure that
			 American workers are able to follow, without financial harm, the
			 recommendations of their employer and public health authorities to stay home
			 when they have symptoms of a contagious disease that may put co-workers,
			 customers, or the public at risk.
		3.Paid sick leave
			 requirement
			(a)In
			 generalAn employer who
			 directs an employee to leave work or not to come in to work because the
			 employer believes the employee has symptoms of a contagious illness, or has
			 been in close contact with an individual who has symptoms of a contagious
			 illness, shall provide paid sick leave to the employee for each workday (or
			 portion thereof) the employee complies with such direction, up to a maximum of
			 5 workdays per 12-month period.
			(b)Employee
			 compliance with employer directionAn employee shall be
			 considered to be in compliance with an employer’s direction to leave work or
			 not come in to work if the employee leaves work or does not come in to work
			 when the employer instructs or advises the employee to do so because the
			 employer believes that the employee—
				(1)has symptoms of a
			 contagious illness; or
				(2)has been in close
			 contact with an individual who has symptoms of a contagious illness.
				(c)Duration of
			 Leave
				(1)In
			 generalAn employee shall be provided paid sick leave (as
			 calculated in accordance with paragraph (2)) by the employer of the employee
			 for each workday (or portion thereof) the employee complies with the employer’s
			 direction to leave work or not come in to work, up to a maximum of 5 days per
			 12-month period.
				(2)Calculation of
			 paid sick leave
					(A)CalculationThe amount of paid sick leave shall be
			 calculated based on the employee’s regular rate of pay and the number of hours
			 the employee would otherwise be normally scheduled to work.
					(B)GuidelinesThe Secretary of Labor shall issue
			 guidelines to assist employers in calculating the amount of paid sick leave
			 under subparagraph (A).
					(3)Reasonable
			 noticeAfter the first
			 workday (or portion thereof) an employee receives paid sick leave under this
			 Act, an employer may require the employee to follow reasonable notice
			 procedures in order to continue receiving such paid sick leave.
				(4)Employer’s
			 Termination of Paid Sick LeavePaid sick leave provided to an employee
			 under this Act shall cease beginning with the employee’s next scheduled
			 workshift immediately following notification by the employer to the employee
			 that the employer believes the employee no longer has symptoms of a contagious
			 illness or poses a threat of contagion to other employees of the employer or to
			 the public.
				4.NoticeEach employer shall post and keep posted, in
			 conspicuous places on the premises of the employer where notices to employees
			 are customarily posted, a notice, to be prepared or approved by the Secretary
			 of Labor of the requirements described in this Act.
		5.Prohibited
			 ActsIt shall be unlawful for
			 any employer to discharge, discipline, or in any other manner discriminate
			 against any employee who—
			(1)complies, in
			 accordance with this Act, with an employer’s direction to leave work or not
			 come in to work; or
			(2)has filed any
			 complaint or instituted or caused to be instituted any proceeding under or
			 related to this Act (including a proceeding that seeks enforcement of this
			 Act), or has testified or is about to testify in any such proceeding.
			6.Enforcement
			(a)Unpaid sick
			 leaveAn employer who fails
			 to pay sick leave in violation of this Act shall—
				(1)be considered to
			 have failed to pay minimum wages in violation of section 6 of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 206); and
				(2)be subject to the penalties described in
			 section 16 of such Act (29 U.S.C. 216) with respect to such violation.
				(b)Unlawful
			 terminationAn employer who willfully violates section 5(2)
			 shall—
				(1)be considered to be in violation of section
			 15(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. 215(a)(3));
			 and
				(2)be subject to the
			 penalty described in section 16(a) of such Act (29 U.S.C. 216(a)) with respect
			 to such violation.
				7.Rule of
			 ConstructionNothing in this
			 Act shall be construed to in any way diminish the rights or benefits that an
			 employee is entitled to under any—
			(1)other Federal,
			 State, or local law;
			(2)collective
			 bargaining agreement; or
			(3)existing employer
			 policy.
			8.Effective
			 dateThis Act, and the
			 requirements under this Act, shall be effective not later than 15 days after
			 the date of enactment of this Act.
		9.SunsetThis Act, and the requirements under this
			 Act, shall expire 2 years after the effective date of this Act.
		10.DefinitionsFor purposes of the Act:
			(1)Contagious
			 illnessThe term
			 contagious illness includes influenza-like-illnesses such as the
			 novel H1N1 virus.
			(2)Employ;
			 employeeThe terms
			 employ and employee have the same meanings given such
			 terms in subsections (e) and (g) of section 3 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 203 (e) and (g)).
			(3)EmployerThe
			 term employer has the meaning given such term in section 3(d) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 203(d)), except that the term
			 does not include an employer who—
				(A)employs fewer than
			 15 employees; or
				(B)with respect to an
			 employee being directed to leave work or not come in to work, provides such
			 employee with at least 5 days of paid sick leave per 12-month period that may
			 be used at such employee’s discretion.
				
